Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cornelius Wesley McCoy appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) action after a 28 U.S.C. § 1915A (2012) review. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. McCoy v. Flora, No. 1:13—cv-01032-AJT-TRJ (E.D.Va. filed Aug. 28, 2013; entered Aug. 29, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.